258 S.W.3d 852 (2008)
Nancy F. LURIE, Plaintiff/Appellant,
v.
APEX CLAYTON, INC. and 8182 Maryland Associates, L.P., Defendants/Respondents.
No. ED 90443.
Missouri Court of Appeals, Eastern District, Division Three.
May 27, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 21, 2008.
Application for Transfer Denied August 26, 2008.
Charles W. Bobinette, St. Louis, MO, for appellant.
John S. Sandberg, Jennifer Miller-Louw, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Nancy F. Lurie ("Lurie") appeals the judgment of the trial court granting Apex Clayton, Inc. and 8182 Maryland Associates' (collectively referred to herein as "defendants") motion for summary judgment. Lurie claims the court erred in granting summary judgment because genuine issues of material fact exist, and her claims were not barred by the statute of limitations as set forth in section 516.120 RSMo (2000).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).